Title: To George Washington from Samuel Holden Parsons, 27 December 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Middletown Decembr 27th 1781
                        
                        After a long Confinment to a sick bed, I have just recovered Strength to be brought Home; and am able to
                            attend to a little Business though I have not strength to go abroad.
                        The Board of War in a Letter to me of the 23d of October, directed that the disabled Officers of the
                            Connecticutt Line might, if they consented, go out of Aervice as retireing Officers, a Copy of which Letter is enclosed. I
                            have applied to all those who were reported as disabled Officers, of which Number Major Abnor Prior
                            Capns Parsons & Weed, Lieutnts Belding & Farmer of the Connecticutt Line desire to
                            retire upon the Terms Offered, & request to be reported to the Board of War as retiring Officers. Col: Durkee and
                            the others who are Invalids refuse.
                        I most heartily congratulate your Excellencey on the important success of the Campaign under your immediate
                            Direction; by which our Country must derive the greatest advantage if they have Spirit to
                            improve this Event properly. I am with the greatest Esteem your Excellencys Obedt Servnt
                        
                            Saml H. Parsons

                        
                    